PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/273,424
Filing Date: 22 Sep 2016
Appellant(s): Ade et al.



__________________
Shoko Leek, 43,746
For Appellant


EXAMINER’S ANSWER










This is in response to the appeal brief filed 4 March 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2 October 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
i)	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. U.S. Patent Publication No. 2009/0112357 in view of Wildsmith et al. U.S. Patent Publication No. 2004/0075809.

Regarding Claim 1: Hammond discloses A system for programming workpiece feature inspection operations for a coordinate measuring machine (CMM), the CMM including at least one sensor used for determining workpiece feature measurement data, (Paragraph 4) a stage for holding a workpiece wherein at least one of the sensor and the stage are movable relative to one another, and a CMM control portion, the system comprising: 
a computer-aided design (CAD) file processor which inputs a workpiece CAD file corresponding to a workpiece and analyzes the file to automatically determine inspectable workpiece features on the workpiece corresponding to a plurality of geometric feature types; (Paragraph 5) and 
a user interface comprising: 
a workpiece inspection program simulation portion including at least one of workpiece features on the workpiece and inspection operation representations corresponding to inspection operations to be performed on workpiece features according to a current workpiece feature inspection plan which includes moving the at least one sensor relative to the stage and utilizing the at least one sensor for determining workpiece feature measurement data; (Paragraph 8-10, Paragraph 12 “geometric design data”) 
an editing user interface portion comprising an editable plan representation of the current workpiece feature inspection plan for the workpiece corresponding to the CAD file, the editable plan representation comprising at least one of inspection plan workpiece features and inspection operation representations; (Paragraph 75) and 
(Paragraphs 5-10)
wherein: 
the system is configured with the editable alignment program plan representation being automatically responsive to editing operations included in a first set of editing operations, (Paragraphs 5-10) that are performed in the user interface; 
the first set of editing operations comprises editing operations performed in the user interface for deleting a first workpiece feature from the editable plan representation of the user interface when the first workpiece feature is included in the editable alignment program plan representation; (Paragraphs 5-10) and 
Hammond does not explicitly disclose the editable alignment program plan representation is automatically responsive to the editing operations in the first set of editing operations that are performed for the deleting a first alignment plan workpiece feature in the editable plan representation, by automatically deleting the first alignment plan workpiece feature and associated inspection operations in the editable alignment program plan representation such that the first workpiece feature is no longer displayed in the editable alignment program plan representation, but for which the corresponding first 3-D workpiece feature continues to be displayed in the 3-D view. 
	wherein the first set of editing operations comprises: an editing operation that is performed in the 3-D view that selects a first 3-D workpiece feature in the 3-D view that corresponds to the first workpiece feature in the editable alignment program plan representation but which does not delete the corresponding first 3-D workpiece feature in the 3-D view; and 
an editing operation that selects an option for deleting the first workpiece feature from the editable alignment program plan representation but which does not delete the corresponding first 3-D workpiece feature in the 3-D view; and 
configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation such that the first alignment plan workpiece feature is no longer displayed in the editable alignment program plan representation, However Wildsmith discloses the editable alignment program plan representation is automatically responsive to the editing operations in the first set of editing operations that are performed for the deleting a first alignment plan workpiece feature in the editable plan representation, by automatically deleting the first alignment plan workpiece feature and associated inspection operations in the editable alignment program plan representation such that the first workpiece feature is no longer displayed in the editable alignment program plan representation, but for which the corresponding first 3-D workpiece feature continues to be displayed in the 3-D view. (Paragraph 49 “As presented via interface 350, a window 385 provides a scrollable list of the radial shrinkage (e.g., B_RShr) and radial expansion (e.g., BP_Rexp) factors 387 based upon the lens current Manufacturing Line.  These may be utilized as inputs to the assembly equations 380 that link the lens manufacturing processes to the lens design (step 102). Thus, depending upon factors such as the type of materials, process conditions, these equations will change. The interface 350 additionally provides a window 390 including an entry field 391 for enabling entry of new assembly equations and enabling entry of particular dimension the assembly equations drive.” The adjustment of the radial shrinkage equation would involve modification and therefore deletion of the previous equation yet the radial part, in this case the lens would still remain in the 3-D view only in a modified state based on the modified equation.) wherein the first set of editing operations comprises: an editing operation that is performed in the 3-D view that selects a first 3-D workpiece feature in the 3-D view that corresponds to the first workpiece feature in the editable alignment program plan representation but which does not delete or modify the corresponding first 3-D workpiece feature in the 3-D view; and an editing operation that selects an option for deleting the first workpiece feature from the editable alignment program plan representation but which does not delete or modify the corresponding first 3-D workpiece feature in the 3-D view; (Paragraph 24, which recites “If any process parameters, lens design or any other component need to be changed, these are readily accomplished through changing the relevant feature in the template.  The template automatically updates any other features that are affected by the imparted change(s).” The Examiner notes that a change or modification as recited in the prior art encompasses a deletion as recited in the claim. Further such modification or change would permeate through the other templates and features as recited in the prior art and the claims.) and configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation (Figure 4A-B, Paragraphs 46-49. As an example Figure 4A shows the 3D view of the object, as well as multiple windows in various hierarchical levels starting with an object plan and down to an alignment program plan based on either the properties of the object or the assembly equations of Figure 4B)
	It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to utilize a display of the CAD environment as per Wildsmith for the CAD system in Wildmsith in order to allow a user to visualize the CAD design environment and improve the speed of development. (Wildsmith, Paragraphs 19-20)

Regarding Claim 2: Hammond discloses  The system of Claim 1, wherein: the first set of editing operations further comprises editing operations that are performed in the editable plan representation of the user interface for selecting an inspection plan workpiece feature in the editable plan representation of the user interface; and editing operations for operating an alignment program plan command element to add that workpiece feature to the editable alignment program plan representation, and the editable alignment program plan representation is automatically responsive the editing operations that are performed in the editable plan representation for selecting the at least one workpiece feature and the editing operations for adding the at least one workpiece feature to the editable alignment program plan representation, by automatically adding the at least one workpiece feature and associated inspection operations in the editable alignment program plan representation. (Paragraph 67 and 86)
Hammond does not explicitly disclose configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation. 
	However Wildsmith discloses configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation. (Figure 4A-B, Paragraphs 46-49. As an example Figure 4A shows the 3D view of the object, as well as multiple windows in various hierarchical levels starting with an object plan and down to an alignment program plan based on either the properties of the object or the assembly equations of Figure 4B)
	It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to utilize a display of the CAD environment as per Wildsmith for the CAD system in Wildmsith in order to allow a user to visualize the CAD design environment and improve the speed of development. (Wildsmith, Paragraphs 19-20)

Regarding Claim 3: Hammond discloses The system of claim 2, wherein: the user interface generates an error indication when at least one workpiece feature added to the editable alignment program plan representation is invalid. (Paragraph 70 and 75)

Regarding Claim 4: Hammond discloses The system of claim 1, wherein: the user interface allows altering an order of measurements of multiple workpiece features in the editable alignment program plan representation. (Paragraph 42)

Regarding Claim 5: Hammond discloses The system of claim 1, wherein: when a workpiece feature is added to the editable alignment program plan representation, a screenshot of the added workpiece feature as displayable in the 3-D view is automatically stored, and the screenshot is displayed during execution of the alignment program generated based on the editable alignment program plan representation. 
Hammond does not explicitly disclose display a 3-D view including a screenshot. 
	However Wildsmith discloses configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation which would include the screenshot. (Paragraph 42)
	It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to utilize a display of the CAD environment as per Wildsmith for the CAD system in Wildmsith in order to allow a user to visualize the CAD design environment and improve the speed of development. (Wildsmith, Paragraphs 19-20)

Regarding Claim 6: Hammond discloses The system of claim 1, wherein: the editable alignment program plan representation is at least partially displayed in the editable plan representation in the editing user interface portion. 
Hammond does not explicitly disclose displayed.
	However Wildsmith discloses configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation. (Figure 4A-B, Paragraphs 46-49. As an example Figure 4A shows the 3D view of the object, as well as multiple windows in various hierarchical levels starting with an object plan and down to an alignment program plan based on either the properties of the object or the assembly equations of Figure 4B)
	It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to utilize a display of the CAD environment as per Wildsmith for the CAD system in Wildmsith in order to allow a user to visualize the CAD design environment and improve the speed of development. (Wildsmith, Paragraphs 19-20)

Regarding Claim 7: Hammond discloses The system of claim 1, wherein: the editable alignment program plan representation is at least partially displayed in the user interface other than the editing user interface portion. 
Hammond does not explicitly disclose displayed.
	However Wildsmith discloses configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation. (Figure 4A-B, Paragraphs 46-49. As an example Figure 4A shows the 3D view of the object, as well as multiple windows in various hierarchical levels starting with an object plan and down to an alignment program plan based on either the properties of the object or the assembly equations of Figure 4B)
	It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to utilize a display of the CAD environment as per Wildsmith for the CAD system in Wildmsith in order to allow a user to visualize the CAD design environment and improve the speed of development. (Wildsmith, Paragraphs 19-20)

Regarding Claim 8: Hammond discloses The system of claim 2, comprising: an inspection path/sequence manager, operable to be responsive to the editing operations included in the first set of editing operations, regardless of whether the editing operations included in the first set of editing operations are performed in the 3-D view or the editable plan representation of the user interface; and an alignment program generator/manager portion, operable to 
Hammond does not explicitly disclose configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation. 
	However Wildsmith discloses configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation. (Figure 4A-B, Paragraphs 46-49. As an example Figure 4A shows the 3D view of the object, as well as multiple windows in various hierarchical levels starting with an object plan and down to an alignment program plan based on either the properties of the object or the assembly equations of Figure 4B)

	It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to utilize a display of the CAD environment as per Wildsmith for the CAD system in Wildmsith in order to allow a user to visualize the CAD design environment and improve the speed of development. (Wildsmith, Paragraphs 19-20)

Regarding Claim 9: Hammond discloses The system of claim 8, wherein: the alignment program generator/manager portion is operable to automatically generate the alignment program based on the editable alignment program plan representation and save the alignment program in a file separate from a workpiece inspection/measurement program generated based on the editable plan representation. (Hammond, Paragraph 68. Also seen in Wildmsith Paragraph 42)

Regarding Claim 10: Hammond discloses The system of claim 1, wherein: the alignment program, when executed on the system, guides a user through manual alignment operations. (Paragraphs 12-25)

Regarding Claim 11: Hammond discloses The system of claim 1, further comprising: a program view portion, operable to be automatically responsive to the editing operations included in the first set of editing operations, (Paragraphs 5-10)

Regarding Claim 12: Hammond discloses The system of claim 1, further comprising: a program view portion in the user interface operable to display the current workpiece feature inspection plan for the workpiece corresponding to the CAD file in pseudo-code, actual code, or graphical program operation representations. 
Hammond does not explicitly disclose configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation. 
	However Wildsmith discloses configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation. (Figure 4A-B, Paragraphs 46-49. As an example Figure 4A shows the 3D view of the object, as well as multiple windows in various hierarchical levels starting with an object plan and down to an alignment program plan based on either the properties of the object or the assembly equations of Figure 4B)
	It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to utilize a display of the CAD environment as per Wildsmith for the CAD system in Wildmsith in order to allow a user to visualize the CAD design environment and improve the speed of development. (Wildsmith, Paragraphs 19-20)

Regarding Claim 13: See rejection for claim 1.

Regarding Claim 14: See rejection for claim 2.

Regarding Claim 15: Hammond discloses The method of claim 14, further comprising: automatically storing a screenshot of the workpiece feature added to the editable alignment program plan representation as displayable in the 3-D view. 
Hammond does not explicitly disclose display a 3-D view including a screenshot. 
However Wildsmith discloses configurable to display a 3-D view as well as the concept of the multiple views in the CAD environment specifically 3D view, editable plan representation, and editable alignment program plan representation which would include the screenshot. (Paragraph 42)
	It would have been obvious to one of ordinary skill in the art at the effective filing time of the invention to utilize a display of the CAD environment as per Wildsmith for the CAD system in Wildmsith in order to allow a user to visualize the CAD design environment and improve the speed of development. (Wildsmith, Paragraphs 19-20)

Regarding Claim 16: Hammond discloses The method of claim 15, further comprising: displaying the screenshot of the workpiece feature added to the editable alignment program plan representation during execution of the alignment program generated based on the editable alignment program plan representation. (Paragraphs 12-25)

Regarding Claim 17: Hammond discloses The method of claim 13, wherein: the editable alignment program plan representation is at least partially included in the editable plan representation in the editing user interface portion. (Paragraph 67 and 86)

Regarding Claim 18: Hammond discloses The method of claim 13, wherein: the editable alignment program plan representation is at least partially included in the user interface other than the editing user interface portion. (Paragraph 67 and 86)

Regarding Claim 19: Hammond discloses The method of claim 14, further comprising: storing the alignment program generated based on the editable alignment program plan representation in a file separate from a workpiece inspection/measurement program generated based on the editable plan representation. (Hammond, Paragraph 68. Also seen in Wildmsith Paragraph 42)

Regarding Claim 20: Wildsmith discloses The system of Claim 1, wherein: the system is configured with both the 3-D view and the editable plan representation being automatically responsive to the editing operation that selects the first 3-D workpiece feature in the 3-D view, wherein the 3-D view is automatically responsive by marking the first (Wildsmith. Paragraph 24, which recites “If any process parameters, lens design or any other component need to be changed, these are readily accomplished through changing the relevant feature in the template.  The template automatically updates any other features that are affected by the imparted change(s).” The Examiner notes that a change or modification as recited in the prior art encompasses a marking as recited in the claim. Further such modification or change would permeate through the other templates and features as recited in the prior art and the claims)
	See motivation for claim 1.

(2) Response to Argument
Appellants Arguments
(i)	 Appellants argue on pages 13-14 of the appeal brief that “Wildsmith does not include any illustration or discussion of any operations that are performed in the 3-D view of the display area 302 for selecting a 3-D feature of the 3-D lens design model, let alone making such a selection as part of an operation for deleting a corresponding alignment plan workpiece feature in another window (i.e., without deleting or modifying the selected 3-D feature).”
	Appellee’s Response
(ii) 	Paragraph 49 of Wildsmith recites “As presented via interface 350, a window 385 provides a scrollable list of the radial shrinkage (e.g., B_RShr) and radial expansion (e.g., BP_Rexp) factors 387 based upon the lens current Manufacturing Line.  These may be utilized as inputs to the assembly equations 380 that link the lens manufacturing processes to the lens design (step 102).  Thus, depending upon factors such as the type of materials, process conditions, these equations will change.  The interface 350 additionally provides a window 390 including an entry field 391 for enabling entry of new assembly equations and enabling entry of particular dimension the assembly equations drive.” The Appellee notes that the adjustment of the radial shrinkage equation, as seen in Figure 4(b) would involve selection and modification and therefore deletion of the previous equation yet the selected radial part, in this case the lens would still remain in the 3-D view only in a modified state based on the modified equation. The Appellee notes that Figure 4(b) as well as 4(a) present multiple ways to select and modify MAINTAINED. 

Appellants Arguments
(iii)	 Appellants further argue on pages 14-15 of the appeal brief that “claim 1 was previously amended to specify "the corresponding first 3-D workpiece feature continues to be displayed in the 3-D view without modification to the first 3-D workpiece feature." Such features are believed to be distinct from the operations of Wildsmith as characterized in the Office Action of October 2, 2020, which states "in this case the lens would still remain in the 3-D view only in a modified state based on the modified equation." An example of the 3-D workpiece feature in the 3-D view not being modified as part of such operations is described in Appellant's specification and figures, with respect to Appellant's FIGURES 16 and 18, for which the 3-D cylindrical workpiece feature 326F61 in the 3-D view of the 3-D view window 320 is not deleted or modified as part of the operations for deleting the corresponding first alignment plan workpiece feature 316F61A from the editable alignment program plan representation 400.”
	Appellee’s Response
(iv)	As noted in the previous response the Appellee notes that Figure 4(b) as well as 4(a) of Wildsmith present multiple ways to modify the displayed 3-D parts, see for example the diameters, radii of the plastic options, as well as the various IFL (see paragraph 46 which notes that these are CAD data files) selections which are attributed to the 3-D parts. When these modifications are made various elements may be modified, deleted, or maintained accordingly. In the case of the claimed “3-D workpiece feature continues to be displayed in the 3-D view without modification to the first 3-D workpiece feature” as per an alignment plan, as also claimed, the Appellee notes Figure 4(b). Figure 4(b) is directed to assembly equations of the 3-D workpieces. The workpieces themselves are not modified but merely their connection steps are planned out by their respective assembly “[0048] FIG. 4(b) particularly illustrates an assembly equation interface screen 350 detailing the list of assembly equations 375 associated with the design and manufacture of a lens.  Particularly, a file, e.g., "Assembly Equations.txt" file associated with a selected (or new) lens design, is retrieved from the database and comprises a list of assembly equations 380 that link the lens to the lens mold, and the lens mold to the inserts of that lens design.” Therefore the prior art rejection is MAINTAINED.

Appellants Arguments
	(v)	Appellants argue on pages 15-17 of the appeal brief that claim 2 “requires, as part of editing operations that are performed for adding a second alignment plan workpiece feature to the editable alignment program plan representation, an editing operation that is performed in the editable plan representation of the user interface for selecting an inspection plan workpiece feature in the editable plan representation of the user interface that corresponds to the second alignment plan workpiece feature of the editable alignment program plan representation.”
Appellee’s Response
(vii)	As far as the claimed and argued “second alignment plan” the Appellee notes that the alignment plans, recited as assembly equations in Wildsmith Figure 4(b), are in a text file which comprises multiple alignment plas. See the citation to [0048] above as well as [0049] which recites “The interface 350 additionally provides a window 390 including an entry field 391 for enabling entry of new assembly equations and enabling entry of particular dimension the assembly equations drive.  As shown in the assembly equation build interface screen 350, assembly equations 380 may be imported or created within the I-DEAS.RTM.  software tool, as shown.  Other 3D CAD/CAM modeling software also has the capability for building similar interfaces to the one shown here in I-DEAS.RTM.” This would read on second, and subsequent alignment plans as programmed by a user. Therefore the prior art rejection is MAINTAINED.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128       
                                                                                                                                                                                                 /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.